         Case 6:18-cv-01059-AC         Document 29       Filed 01/27/21     Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


CRYSTAL ALYSE EGOROFF,

               Plaintiff,                            Case No. 6:18-cv-01059-AC

       vs.                                           ORDER GRANTING PLAINTIFF’S
                                                     UNOPPOSED MOTION FOR
COMMISSIONER,                                        ATTORNEY FEES PURSUANT TO 42
Social Security Administration,                      U.S.C. § 406(b)

               Defendant.


       Plaintiff Crystal Alyse Egoroff brought this action seeking review of the Commissioner’s

final decision denying her application for disability benefits under the Social Security Act. The

Court reversed the Commissioner’s decision, remanded the case for the limited purpose of

determining the onset of disability, and entered Judgment on May 14, 2020.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not

objected to the request. I have reviewed the record in this case, the motion, and the supporting

materials, including the award of benefits, the fee agreement with counsel, and the recitation of

counsel’s hours and services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S.

789, 796 (2002), the Court finds that the requested fees are reasonable.
         Case 6:18-cv-01059-AC         Document 29       Filed 01/27/21     Page 2 of 2




       Plaintiff’s Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby GRANTED,

and Plaintiff’s counsel is awarded $18,661.50 in attorney’s fees under 42 U.S.C. § 406(b).

Previously, the Court awarded Plaintiff attorney fees in the amount of $7,709.07 under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. If the Commissioner has withheld funds to

satisfy fees under section § 406(b), when issuing the § 406(b) check for payment to Plaintiff’s

attorney, the Commissioner is directed to subtract the amount awarded for EAJA and send the

balance from the withheld funds, up to $10,952.43 and less any applicable processing or user

fees prescribed by statute, to Plaintiff’s attorney, Katherine L. Eitenmiller, at HARDER,

WELLS, BARON & MANNING, P.C., 474 Willamette Street, Eugene, Oregon 97401. Any

amount withheld after all administrative and court attorney fees are paid should be released to

the claimant.



       IT IS SO ORDERED this 27th day of January, 2021.



                                                     ___________________________________
                                                     JOHN V. ACOSTA
                                                     United States Magistrate Judge


Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
6:18-cv-01059-AC
Page 2 of 2
